STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

GULF PRODUCTION COMPANY, NO. 2022 CW 0932
INC.

VERSUS

HALLIBURTON ENERGY SERVICES, AUGUST 31, 2022

INC. AND ROBERT PEATROSS

 

In Re: Halliburton Energy Services, Inc. and Robert Peatross,
applying for supervisory writs, 22nd Judicial District
Court, Parish of St. Tammany, No. 2013-12663.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.
WRIT DENIED.

AHP
WIL

Welch, J., dissents and would grant the writ. While the
grant of a continuance is within the district court’s
discretion, La. Code Civ. P. art. 1601 requires good grounds for
a continuance. This matter has been ongoing for approximately
nine years, with multiple extensions of expert deadlines and
trial continuances. Plaintiff had ample opportunity to develop
its case, including the retention of experts. See Allen v. PHI,
Inc., 2015-461 (La. App. 3d Cir. 12/9/15), 181 So.3d 890, 900. I
find the exclusion of the testimony of one of plaintiff's
experts prior to trial does not constitute good grounds for a
continuance in light of the procedural history of this case and
would deny the motion to continue the trial.

COURT OF APPEAL, FIRST CIRCUIT

AS]

DEPUTY CLERK OF COURT
FOR THE COURT